Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 20, 1990, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant argues that he was subject to double jeopardy because the same incident gave rise to both a criminal indictment and a prison disciplinary proceeding. However, this court has specifically rejected the claim that institutional disciplinary proceedings preclude criminal charges on double jeopardy grounds (see, People v Frye, 144 AD2d 714, lv denied 73 NY2d 891; People v Lane, 132 AD2d 855, lv denied 70 NY2d 801) and, contrary to defendant’s suggestion, we see no reason to reconsider our position.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.